     Case 1:19-cv-01459-DAD-JLT Document 47 Filed 10/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD F. MARTINEZ,                               Case No. 1:19-cv-01459-DAD-JLT (PC)
12                       Plaintiff,                     ORDER GRANTING DEFENDANTS’
13                                                      REQUEST TO STAY PROCEEDINGS
             v.
                                                        (Doc. 46)
14    D. BAUGHMAN, et al.,
15                       Defendants.
16

17          Defendants request a stay of 30 days to allow the parties to explore a possible settlement.

18   (Doc. 46 at 2.) Plaintiff does not oppose the stay. (Id. at 2, 3.) Good cause appearing, the Court

19   GRANTS Defendants’ request and STAYS the proceedings in this matter for 30 days.

20
     IT IS SO ORDERED.
21

22      Dated:     October 8, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
